NUMBER 13-19-00650-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CHRISTOPHER MICHAEL IRISH,                                                 Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                          MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      A trial court convicted appellant Christopher Michael Irish of continuous family

violence assault, a third-degree felony. See TEX. PENAL CODE ANN. § 25.11(e). After Irish

pleaded guilty pursuant to a plea agreement, the trial court sentenced him to five years’

deferred adjudication community supervision. Two years later, the State filed a motion to

adjudicate. The trial court found the State’s allegations true and sentenced Irish to ten
years’ incarceration at the Texas Department of Criminal Justice—Institutional Division.

See id. § 12.34. By one issue, Irish contends there was legally insufficient evidence to

support the trial court’s findings of true. We affirm.

                                         I.       BACKGROUND

A.      The Initial Offense

        On March 28, 2017, a grand jury indicted Irish for continuous family violence

assault. See id. § 25.11(e). The indictment set forth that Irish struck his wife, Krysta

Jeffrey, “with a rake” or with his “fist or hands” on November 20, 2016. After pleading

guilty pursuant to a plea agreement, the trial court sentenced Irish to five years’ deferred

adjudication on December 7, 2017. The court admonished Irish regarding the conditions

of his community supervision, which included committing no further offenses against the

State of Texas.

B.      The State’s Motion to Adjudicate

        Two years later, on May 1, 2019, the State filed a motion to adjudicate guilt. In its

motion, the State alleged Irish violated four conditions of his deferred adjudication

community supervision:

        1. On or about the 6th day of August, 2018, in the County of Nueces, State
           of Texas, the said Christopher Michael Irish, did then and there cause
           bodily injury to J.E.R., 1 a child 14 years of age or younger[,] by hitting
           her with his open hand;

        2. On or about the 6th day of August, 2018, in the County of Nueces, State
           of Texas, the said Christopher Michael Irish, did then and there cause


       1 To protect the identity of the minor child, we refer to her by her initials. See TEX. FAM. CODE ANN.

§ 109.002(d); TEX. R. APP. P. 9.8(a).


                                                     2
            bodily injury to J.E.R., a child 14 years of age or younger[,] by punching
            her belly with his closed hand;

       3. On or about the 6th day of August, 2018, in the County of Nueces, State
          of Texas, the said Christopher Michael Irish, did then and there cause
          bodily injury to J.E.R., a child 14 years of age or younger, by pushing
          her causing her to fall and twisting her arms; and

       4. On or about the 6th day of August, 2018, in the County of Nueces, State
          of Texas, the said Christopher Michael Irish, did then and there cause
          bodily injury to J.E.R., a child 14 years of age or younger, by hitting on
          top of the head with phone charger.

       J.E.R. is Irish’s biological daughter. At the hearing on the motion to adjudicate, the

State abandoned counts (1) and (2) because a witness, J.E.R.’s babysitter Mikayla

Trevino, could not testify due to a family emergency. The State proceeded on counts (3)

and (4). Irish entered a “not true” plea on both allegations, and the State commenced with

its case.

       The State called Mallory Ladny, a caseworker with the Texas Department of Family

and Protective Services (the Department). Ladny testified that J.E.R. was four or five

years old at the time of offenses alleged in the motion to adjudicate. Ladny acknowledged

that J.E.R. had previously accused her father of sexual abuse on three separate

occasions, but that the Department had administratively closed those cases after failing

to substantiate the outcries. Ladny explained that a case being “ruled out” did not mean

the claims were false; it meant there was no proof to corroborate them. Ladny also

testified that there was an open case with the Department out of Travis County, Texas,

against Irish regarding J.E.R. Ladny reported that there was a mediated settlement

agreement in place wherein Irish agreed to relinquish parental rights of J.E.R. in J.E.R.’s

“best interests.”

                                              3
       Shawn Barnes, a police officer for the City of Corpus Christi, testified that on

August 6, 2018, he responded to a call made by Trevino regarding possible child abuse.

When Barnes arrived at the home, he saw four-year-old J.E.R. with “15 to 20 bruises on

her right arm that were about the size of quarters . . . .” He testified that some of the

bruises looked fresh with the skin raised, while others were already healing. Barnes also

noted that J.E.R. looked malnourished and had decaying teeth. He referred the case to

the Department and J.E.R. was taken to Driscoll Children’s Hospital.

       The State also called Detective Wenzel, an investigator employed by the Corpus

Christi Police Department’s Family Violence Bureau and Child Crimes Unit. Wenzel

reviewed J.E.R.’s videotaped interview with the Child Advocacy Center regarding the

August 6, 2018 call. He also visited the home where J.E.R. lived with her father in an R.V.

park near water. He noted in his report that J.E.R. said her father told her, “he was going

to throw her in the water and nobody would be able to hear her.” As part of his

investigation, Wenzel also reviewed a prior instance from April 2018 where J.E.R. claimed

her father had thrown a chair at her.

       On cross-examination, the defense had Wenzel read the following from a police

report from an April 2018 incident involving J.E.R. and her father:

       J.E.R. did not promise to tell the truth during the interview when asked if
       she would on two occasions. J.E.R. said she went to the hospital. She said
       that they took a picture of her knee and showed her knee. She said that it
       came from being scratched. She pointed out another mark and said she got
       that from falling. She said she doesn’t see her dad anymore but would not
       say why. J.E.R. showed another bruise but said she didn’t know how she
       got it. On a body diagram J.E.R. named the various body parts. J.E.R. said
       she had a bruise on her eye that came from jumping off the bed. J.E.R.
       made no outcry of physical or sexual abuse.


                                            4
       I was told that the injuries the victim had were nonspecific and not indicative
       of physical abuse. In light of this and the lack of an outcry at Driscoll
       Children’s Hospital or the CACCB, this case will be made inactive and
       referred to CPS. If new evidence comes to light then it can be re-opened at
       that time.

       Finally, the State called Sandra Pardo, a registered nurse who works for the

Driscoll Children’s Hospital Child Abuse Resource Evaluation (CARE) Team. Pardo

testified she has medically examined over a thousand children in her twenty-four-year

career. Pardo examined J.E.R. on August 6, 2018 for suspected physical abuse. Pardo

performed a body surface examination and found twenty-six different injuries, most of

which were bruises. The bruises were located on J.E.R.’s left temple, cheeks, chin, back,

right arm, abdomen, legs, and feet. J.E.R. told Pardo, “Daddy pushed me and I fell on the

brown stairs outside. He was mad and mean. He twisted my arm.” J.E.R. also told Pardo

that Irish twisted her right arm “because he was not nice. He hit me with a charger on the

head.” J.E.R. demonstrated the twisting to Pardo by grabbing her own right arm with her

left hand.

       The trial court found that allegations (3) and (4) were true and sentenced Irish to

ten years’ incarceration. This appeal ensued.

                     II.    STANDARD OF REVIEW & APPLICABLE LAW

       The appellate court reviews a judgment revoking community supervision for an

abuse of discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). An

order revoking community supervision must be supported by a preponderance of the

evidence, meaning the greater weight of the credible evidence that would create a

reasonable belief that the defendant had violated a condition of probation. Id. at 864–65.


                                             5
       The State may prove the elements of an offense by either direct or circumstantial

evidence, and “circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor, and circumstantial evidence alone can be sufficient to establish guilt.”

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Guevara v. State, 152

S.W.3d 45, 49 (Tex. Crim. App. 2004)). The trial judge is the sole judge of the credibility

of the witnesses and the weight to be given to their testimony. Hacker, 389 S.W.3d at

865.

                                       III.   ANALYSIS

       By his sole issue, Irish contends there was legally insufficient evidence to support

the trial court’s findings of true on counts (3) and (4). In particular, Irish argues that the

only evidence against him is the word of J.E.R. He stresses the fact that J.E.R.’s previous

outcries to CPS resulted in closed cases because the Department could not substantiate

them. These closed cases, he argues, bring her credibility as a witness into question. He

also pointed out J.E.R.’s previous refusal to tell the truth in a prior investigation.

       We note that even if we set J.E.R.’s outcries aside, the greater weight of the

credible evidence creates a reasonable belief that Irish pushed J.E.R., twisted her arm,

and hit her head with a phone charger. See Hacker, 389 S.W.3d at 864–65. First, Officer

Barnes, who responded to J.E.R.’s babysitter’s initial call, reported seeing “15 to 20

bruises on [J.E.R.’s] right arm that were about the size of quarters . . . .” Barnes also

testified that some of the bruises looked fresh, while others were in various stages of

healing. Second, Pardo, a registered nurse with twenty-four-years of experience treating

abused children, testified that she performed a body surface examination of J.E.R. and


                                               6
found twenty-six different injuries on the child, most of which were bruises. The bruises

on her body and right arm supported the State’s allegation that Irish pushed his daughter

down and twisted her right arm, and the bruises on her temple supported the State’s

contention that Irish hit his daughter on the head. The physical findings support the State’s

allegations in its motion to adjudicate with more than a preponderance of the evidence.

See id.

       In light of the foregoing evidence, we conclude that the trial court’s findings of true

were supported by a preponderance of the evidence. Therefore, we overrule Irish’s sole

issue on appeal.

                                    IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                                LETICIA HINOJOSA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
22nd day of July, 2021.




                                               7